OPINION
PER CURIAM.
On June 21, 2007, Martin Veloz, a.k.a. Mayobanex Dejesus Adames, filed a petition for writ of mandamus requesting that we direct the District Court to enter a judgment of sentence in his criminal case. On June 22, 2007, the District Court entered the judgment of sentence. In light of the District Court’s action, the question Veloz presented is no longer a five controversy, so we will deny the petition as moot. See, e.g., Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir.1992).